Citation Nr: 0326714	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  96-04 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable initial rating for residuals 
of cold injuries of the feet and hands.

2.  Entitlement to a rating in excess of 20 percent for 
ventral hernia prior to April 23, 1998.

3.  Entitlement to an increased rating for ventral hernia, 
currently evaluated as 40 percent disabling from April 23, 
1998.

4.  Entitlement to an initial rating in excess of 60 percent 
for bowel incontinence, prior to February 4, 2003.

5.  Entitlement to increased initial (staged) ratings for 
bladder incontinence, rated 20 percent prior to July 11, 
2002, rated 40 percent from July 11, 2002, and evaluated as 
60 percent disabling from February 4, 2003.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
September 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 1995, June 1997, and July 2002 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska. 

The April 1995 rating decision granted service connection for 
residuals of cold weather injury of the feet and hands, and 
assigned a noncompensable initial rating, effective from 
February 27, 1995.  The June 1997 rating decision (pursuant 
to a claim received in December 1996) confirmed and continued 
a 20 percent rating for a ventral hernia.  The July 2002 
rating decision granted service connection for bowel 
incontinence, and assigned a 30 percent initial evaluation, 
effective from April 23, 1998; granted service connection for 
bladder incontinence, and assigned a 20 percent initial 
evaluation, effective from April 23, 1998; and increased the 
evaluation for a ventral hernia to 40 percent, effective from 
April 23, 1998.

During the pendency of the appeal, a rating decision in 
January 2003 increased the initial rating for bowel 
incontinence to 60 percent, retroactively effective from 
April 23, 1998, and increased the initial rating for bladder 
incontinence to 40 percent, effective from July 11, 2002.  By 
rating action in March 2003, the initial rating for bowel 
incontinence was increased to 100 percent, effective from 
February 4, 2003, and the initial rating for bladder 
incontinence was increased to 60 percent, effective from 
February 4, 2003.

The veteran's claim for an initial compensable rating for 
residuals of cold injuries, his claim for an increased rating 
for a ventral hernia, his claim for service connection for 
perforation of the left tympanic membrane, and his claim for 
service connection for tinnitus, were remanded by the Board 
in December 1999.  In a May 2002 rating decision, the veteran 
was granted service connection for perforation of the left 
tympanic membrane, service connection for hearing loss, and 
service connection for tinnitus.  Consequently, the veteran's 
claims related to his ears are not before the Board.

By rating action in June 2003, the RO denied the veteran's 
claim for entitlement to service connection for disability of 
upper and lower extremities as secondary to service-connected 
cerebrovascular accident.  The veteran submitted a notice of 
disagreement with this decision in July 2003, and the RO 
issued a statement of the case in August 2003.  At this time, 
no substantive appeal has been received with regard to this 
issue.  Accordingly, the claim for entitlement to service 
connection for disability of upper and lower extremities, as 
secondary to service-connected cerebrovascular accident, is 
not currently in appellate status before the Board.

The issues of entitlement to a compensable initial rating for 
residuals of cold injuries of the feet and hands, and 
entitlement to a rating in excess of 20 percent for a ventral 
hernia prior to April 23, 1998, and in excess of 40 percent 
from April 23, 1998, are the subject of the Remand following 
the Order section of this decision.  




FINDINGS OF FACT

1.  In April 2003, prior to the promulgation of a decision in 
the appeal, the veteran submitted a statement indicating that 
he wished to withdraw the appeal of his claim for an 
increased rating for bowel incontinence.

2.  In April 2003, prior to the promulgation of a decision in 
the appeal, the veteran submitted a statement indicating that 
he wished to withdraw the appeal of his claim for an 
increased rating for bladder incontinence.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal with 
respect to the claim for an increased initial rating for 
bowel incontinence have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.202 (2002); 68 Fed. Reg. 
13,235-13,236 (Mar. 19, 2003) [to be codified as amended at 
38 C.F.R. §20.204].

2.  The criteria for withdrawal of a substantive appeal with 
respect to the claim for increased initial staged ratings for 
bladder incontinence, rated 20 percent prior to July 11, 
2002, rated 40 percent from July 11, 2002, and rated 60 
percent from February 4, 2003, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. § 20.202; 68 Fed. Reg. 
13,235-13,236 (Mar. 19, 2003) [to be codified as amended at 
38 C.F.R. §20.204].


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA's respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)].  In light of the 
determination herein with regard to the appeals of initial 
ratings for bowel and bladder incontinence, no practical 
benefit may be served by additional development in regard to 
VA's duties to notify and assist under VCAA.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

The veteran was granted service connection for bowel and 
bladder incontinence disabilities by rating action in July 
2002.  The veteran disagreed with the 30 percent initial 
rating assigned for bowel incontinence and the 20 percent 
initial rating assigned for bladder incontinence.  In January 
2003, the veteran submitted a timely notice of disagreement 
with the initial ratings assigned.  By rating action in 
January 2003 the veteran was granted an increased initial 
rating of 60 percent for bowel incontinence from April 23, 
1998.  This rating action also granted the veteran an 
increased initial rating of 40 percent for bladder 
incontinence, effective from July 11, 2002.  By rating action 
in March 2003, the RO granted the veteran a 100 percent 
rating for bowel incontinence from February 4, 2003.  This 
rating action also granted the veteran an increased initial 
rating of 60 percent for bladder incontinence from February 
4, 2003.  In April 2003, the veteran submitted a signed 
statement indicating that he wished to withdraw his appeal 
for increased initial (staged) ratings for bowel incontinence 
and bladder incontinence.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing, or at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202; 68 Fed. 
Reg. 13,235-13,236 (Mar. 19, 2003) [to be codified as amended 
at 38 C.F.R. §20.204].  The veteran's April 2003 statement 
withdrew his appeals for increased initial (staged) ratings 
for his bowel and bladder incontinence disabilities.  Hence, 
there remain no allegations of error of fact or law for 
appellate consideration with respect to these claims.  
Accordingly, the Board does not have jurisdiction to review 
the appeals and the claim for an initial rating in excess of 
60 percent for bowel incontinence, prior to February 4, 2003, 
and the claims for increased initial (staged) ratings for 
bladder incontinence, are dismissed.


ORDER

The appeal of a claim for an initial rating in excess of 60 
percent for bowel incontinence, prior to February 4, 2003, is 
dismissed.

The appeal of a claim for increased initial (staged) ratings 
for bladder incontinence is dismissed. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The record does not 
reflect that VA communications to the veteran, including 
dated in March 2001, have satisfied VA's duties to notify 
and assist, consistent with Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002), relative to the issues of entitlement 
to a compensable initial rating for residuals of cold 
injuries of the feet and hands, and entitlement to a rating 
in excess of 20 percent for a ventral hernia prior to April 
23, 1998, and in excess of 40 percent from April 23, 1998.

Also, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

A January 17, 2003 letter from the veteran's service 
representative indicates that the veteran wished to "set 
aside" his claim for a compensable initial rating for 
residuals of cold injuries of the feet and hands.  The Board 
is unable to determine whether this indicates that the 
veteran wishes to withdraw his appeal for a compensable 
initial rating for residuals of cold injuries of the feet and 
hands.  Further clarification in this regard would be useful.  

The Board's December 1999 remand instructed the RO to obtain 
a VA examination of the veteran's cold injuries which 
included a medical opinion as to whether the veteran's 
current osteoarthritis of the hands and feet are in anyway 
etiologically related to the veteran's service-connected cold 
injury residuals of the hands and feet.  This Board remand 
also instructed that the medical examiner to address whether 
the veteran exhibited localized erythema, swelling, or cold-
induced neurological manifestations related to the veteran's 
service-connected cold injury residuals of the hands and 
feet, and requested that the examiner note if such symptoms 
or manifestations were not present.  The Board notes that the 
January 2000 VA examination report fails to provide any of 
the information requested by the December 1999 Board remand.  
The Court of Appeals for Veterans Claims (Court) has held 
that a remand by the Court or the Board imposes upon the 
Secretary of Veterans' Affairs a concomitant duty to ensure 
compliance with the terms of the remand, either personally or 
as "the head of the Department."  38 U.S.C.A. § 303 (West 
2002).  Further, the Court stated that where the remand 
orders of the Board or the Court are not complied with, the 
Board itself errs in failing to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA duties to notify 
and assist have been satisfied, relative 
to the issues of entitlement to a 
compensable initial rating for residuals 
of cold injuries of the feet and hands, 
and entitlement to a rating in excess of 
20 percent for a ventral hernia prior to 
April 23, 1998, and in excess of 40 
percent from April 23, 1998, in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Consistent with 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002), the veteran and his 
representative must be advised of the 
specific information and evidence 
necessary to substantiate each claim for 
VA benefits and which specific evidence, 
if any, the claimant is expected to 
obtain and submit, and which specific 
evidence will be retrieved by VA.

2.  The RO should write to the veteran 
referring to the veteran's 
representative's January 17, 2003 letter 
and request clarification as to whether 
or not the veteran wishes withdraw his 
appeal for a compensable initial rating 
for residuals of cold injuries of the 
feet and hands.

3.  If the veteran wishes to continue his 
appeal, the RO should arrange for the 
veteran to undergo a VA examination, 
conducted by an appropriate specialist, 
to determine the current severity of his 
service-connected residuals of cold 
injuries to the hands and feet.  All 
indicated studies should be performed and 
all findings should be set forth in 
detail.  The examiner is requested to 
review the claims folders and provide an 
opinion concerning the etiology the 
veteran's osteoarthritis, including 
whether it is at least as likely as not 
that the veteran's osteoarthritis is 
etiologically related to, or aggravated 
by, the service-connected residuals of 
cold injuries of the feet and hands.  If 
the examiner cannot make such a 
determination, the examiner should so 
state.  With respect to the 
symptomatology associated with the cold 
injury residuals, the examiner is 
specifically requested to address whether 
the veteran exhibits localized erythema, 
swelling, tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, or hyperhidrosis or 
cold-induced neurological manifestations 
consistent with such injuries.  The 
absence of such symptoms or 
manifestations should be so noted.  The 
rationale for any opinion expressed 
should be fully explained.

4.  If a VA examination report is 
obtained, the RO should then review the 
report to ensure that it complies fully 
with the above instructions, and if it 
does not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.   If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and be given an 
appropriate opportunity to respond 
thereto. 


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



